UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2083


HAROLD HAMILTON HODGE, JR.; CHANTE’ NICOLE HODGE,

                Plaintiffs - Appellants,

          v.

COLLEGE   OF  SOUTHERN   MARYLAND  (CSM);   DR.  BRADLEY M.
GOTTFRIED, President of CSM; SUE SUBOCZ, VP of Academics
Affairs Math Dept.; LORETTA MCGRATH; RICHARD B. FLEMING;
JEFFREY POTTER; RICHARD WELSH; MATTHEW SCHATZ; RICARDO
“DOE”; CHARLES “DOE”, CSM Computer Tech; CALVERT COUNTY
LOCAL GOVERNMENT, Official and Unofficial capacity; CHARLES
COUNTY LOCAL GOVERNMENT, Official and Unofficial capacity;
STATE OF MARYLAND, Official and Unofficial capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-02829-DKC)


Submitted:   March 18, 2016                 Decided:   April 22, 2016


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harold H. Hodge, Jr., Chante’ N. Hodge, Appellants Pro Se.
Steven David Frenkil, MILES & STOCKBRIDGE, PC, Baltimore,
Maryland; John Francis Breads, Jr., Hanover, Maryland; Carl N.
Zacarias, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Annapolis,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Harold H. Hodge, Jr., and Chante’ N. Hodge appeal from the

district court’s orders granting the Fed. R. Civ. P. 12(b)(6)

motions of Defendants and dismissing the Hodges’ civil action

and   denying     their        Fed.   R.   Civ.   P.   59(e)   motion.        We    have

reviewed the record and find no reversible error.                      Accordingly,

we    affirm     for     the    reasons     stated     by   the    district    court.

Hodge v. Coll. of S. Md., No. 8:14-cv-02829-DKC (D. Md. Aug. 3 &

Sept. 4, 2015). *          We dispense with oral argument because the

facts     and   legal    contentions       are    adequately      presented    in    the

materials       before    this    court     and   argument     would   not    aid    the

decisional process.

                                                                              AFFIRMED




      *We also reject as without merit the Hodges’ appellate
challenge to the district court’s failure to recuse itself.
See United States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003).



                                            3